Citation Nr: 0638454	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-37 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that granted the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss with an evaluation of zero percent.  The veteran 
perfected a timely appeal of this determination to the Board.

In August 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.


FINDINGS OF FACT

1.  The veteran's pure tone hearing threshold levels at 1000, 
2000, 3000, and 4000 hertz are respectively 25, 85, 85, and 
85 on the right; and 20, 40, 65, and 65 on the left.

2.  The veteran's average puretone threshold hearing level is 
70 dB for the right ear, and 48 dB for the left ear.

3.  The veteran's speech recognition ability is 84 percent in 
his right ear and 92 percent in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
November 2004 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO sent such 
notice to the veteran in August 2006.  Furthermore, to the 
extent that the veteran was not provided timely notice of the 
criteria to substantiate an increased rating claim, the Board 
finds that the veteran had actual notice of such criteria, as 
the veteran in his March 2005 Notice of Disagreement argued 
that his hearing loss was worse than diagnosed and that he 
therefore deserved more compensation.  Thus, any failure by 
VA to provide such notice was harmless error.  Also, as the 
Board concludes below that the preponderance is against the 
veteran's claim for an increased rating, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  Therefore, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, private 
post-service medial records, two VA audiology examinations, 
the veteran's testimony before the Board, and written 
statements by the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

II.  Increased rating

The veteran argues that he is entitled to an evaluation in 
excess of zero percent for his bilateral hearing loss.

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  The provisions of 38 C.F.R. § 4.86(b) provide that 
when the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

The veteran underwent a VA audiological evaluation in January 
2006, which was his most recent examination, and the 
examination that revealed the most severe hearing loss to 
date.  Examination results showed that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively 25, 85, 85, and 85 on the right; and 20, 40, 65, 
and 65 on the left.  Average puretone threshold hearing level 
was 70 dB for the right ear, and 48 dB for the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in his right ear and 92 percent in his left ear.

Application of table VI to these scores results in a Roman 
numeral designation of I for the left ear.

Because the veteran's right ear puretone threshold is 30 
decibels or less at 1,000 hertz and 70 decibels or more at 
2,000 hertz, the Board must apply the examination results for 
the veteran's right ear to Table VI or Table VIa, whichever 
results is the higher numeral, and that numeral must then be 
elevated to the next higher Roman numeral.  Application of 
table VI to the right ear scores results in a Roman numeral 
designation of III.  Application of table VIa to the 
veteran's right ear scores results in a higher Roman numeral 
designation of VI, which when elevated to the next higher 
numeral is VII.

Thus, the veteran has a Roman numeral combination of VII and 
I, which, when applied to table VII, results in a 0 percent 
evaluation for hearing impairment under Diagnostic Code 6100.  
Therefore, an evaluation in excess of 0 percent for bilateral 
hearing loss is not warranted in this case.

The Board is aware that the veteran may feel that his 
bilateral hearing loss is more disabling than a 0 percent 
evaluation reflects.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

III.  Extra-Schedular Consideration

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
bilateral hearing loss, so as to warrant assignment of an 
increased rating on an extra-schedular basis.  The record 
does not demonstrate that the veteran's disability has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations), necessitated 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence these factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


